Citation Nr: 0836341	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran initially testified at a Travel Board hearing in 
July 2006 but the transcript of the hearing could not be 
reproduced.  A second hearing was held via video conference 
in March 2007 and a transcript of that hearing is of record.  

The issue on appeal was previously before the Board in May 
2007, when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The issue on appeal was remanded to the AMC by the Board in 
May 2007 in order to obtain a medical opinion as to the 
etiology of the veteran's right shoulder disorder, 
specifically, whether the current shoulder disability is 
linked to active duty service.  The Board requested that the 
examiner comment on the veteran's corroborated in-service 
injury as well as his post-service work as a letter carrier.  
The Board's remand also ordered that all opinions expressed 
be supported by complete rationale.

A VA examination was conducted in June 2008.  After reviewing 
the claims file and examining the veteran, a diagnosis of 
right shoulder acromioclavicular degenerative joint disease 
with rotator tendonopathy and decreased range of motion was 
rendered.  Although the Board had already accepted that the 
veteran had an in-service shoulder injury, the VA examiner 
found it most likely that the veteran did sustain an injury 
to the right shoulder based on the veteran's self-reported 
history and a buddy statement, but noted that there was no 
medical documentation regarding the degree or nature of the 
injury.  The examiner observed that the veteran worked for 
years with the United States Postal Service as a mail handler 
after his discharge, noting that the job was very physical, 
requiring overhead reaching, lifting and carrying requiring 
repetitive use of the right shoulder.  It was also reported 
that the veteran had performed his mail handling duties for 
more than fifteen years before presenting to medical 
personnel for problems with his right shoulder.  
Unfortunately, the examiner then stated that he was unable to 
provide an opinion as to the etiology of the right shoulder 
disability without resorting to mere speculation.  The 
examiner did not, however, give any reasons for finding that 
this situation is outside of the norm for providing a medical 
opinion.

In again reviewing the evidence of record, the Board finds 
that this veteran's situation is classic to the VA 
compensation and pension system.  There is a corroborated in-
service injury that is not disputed, no evidence of the need 
for treatment upon discharge from service, a period of 
fifteen years of post-service work without treatment for the 
injury, and a claimant who says that the joint has bothered 
him all those years notwithstanding the fact that he did not 
seek treatment and was able to work in a very physical job.  
Nothing in the claims folder supports a finding that this 
situation is so unique or extraordinary that a medical 
professional could not render an opinion as to the etiology 
of the current disability.  Additionally, the examiner's 
rendition of the facts without giving a reason why he finds 
this situation outside of the norm does not lead to a 
conclusion that an opinion as to etiology would be 
speculative.  The examiner has not pointed out any special 
circumstances which would preclude him from rendering an 
opinion as to the right shoulder disorder without resorting 
to speculation.  

In the Board's opinion, the fact pattern in this case is not 
out of the ordinary and an examiner should be capable of 
rendering an opinion as to the etiology of the right shoulder 
disorder without having to resort to speculation.  As such, 
the Board finds the report of the June 2008 VA examination 
deficient for ratings purposes and it must be revised or a 
new opinion sought.  See 38 C.F.R. § 4.70; see also, Stefl v. 
Nicholson, 21 Vet. App. 120, 123-24 (2007).  Because VA's 
duty to assist includes providing an examination or opinion 
that is adequate for rating purposes, this matter must again 
be remanded for the requested opinion or an explanation as to 
why this situation is so out of the ordinary that a medical 
opinion cannot be rendered without resort to speculation.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of all right shoulder complaints.  
The examiner should be provided with the 
claims folder and requested to review all 
pertinent records, including a copy of 
this remand.  The examiner should 
specifically comment on the veteran's 
history of in-service injury while playing 
ball as well as his post-service work as a 
letter carrier.  The examiner should 
perform all necessary testing and render 
all appropriate diagnoses.  For each 
diagnosed disability, he/she should state 
whether it is at least as likely as not 
that the disability was incurred during 
service or as a consequence of service.  
All opinions expressed must be supported 
by complete rationale.  If the examiner 
finds this situation to be outside of the 
norm for providing medical opinions, 
he/she should specifically state the 
factors that make this veteran's case 
extra-ordinary.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




